DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horng et al. (US20090189492, “Horng”).
Re claim 1, Horng discloses a motor, comprising: 
an inner housing 12 (figs 3-5) defining an accommodation space (figs 3-5, para [0026]); 
an outer housing 11 (figs 3-5, para [0026]) defining a flow path 14 with the inner housing 12 (figs 3-5, para [0032]); 
an impeller 3 (figs 3-5, para [0025]) disposed at a first side of the inner housing 12 (figs 3-5); 
a power portion 2 (figs 3-5, para [0028]-[0029]) that is disposed in the accommodation space (figs 3-5) and that includes a rotation shaft 211 coupled to the impeller so 3 as to be rotated together with the impeller 3 (figs 3-5, para [0028]); 
a bracket 16 (figs 3-5, para [0027]) coupled to the inner housing 12 at a second side of the inner housing 12 (figs 3-5) and rotatably supporting the rotation shaft 211 (figs 3-5); and 
a printed circuit board (PCB) 4 (figs 3-5, para [0031]) that is spaced apart from the bracket 16 by a predetermined distance (figs 3-5 & below) and that is electrically connected to the power portion (figs 3-5, para [0031]), 
wherein a circumference of the PCB 4 includes a plurality of concave portions that are spaced apart from each other (figs 3 & below, para [0031]), and wherein the plurality of concave portions are recessed toward a center of the PCB 4 (figs 3 & below).

    PNG
    media_image1.png
    468
    874
    media_image1.png
    Greyscale

Re claims 2 and 3, Horng discloses claim 1 as discussed above and further discloses the PCB 4 includes a plurality of protrusions that protrude radially outward and that define a predetermined angle with each other (figs 3 & above for claim 1); and
wherein each of the plurality of concave portions is provided between the plurality of protrusions that are adjacent to each other in a circumferential direction (figs 3 & above for claim 1).
Re claim 5, Horng discloses claim 1 as discussed above and further discloses a portion of the plurality of concave portions that is closest to the center of the PCB 4 is angled (figs 3 & below, portion indicated below is angled w/ respect to the side of the concave portion indicated below).

    PNG
    media_image2.png
    319
    495
    media_image2.png
    Greyscale

Re claims 9 and 10, Horng discloses claim 2 as discussed above and further discloses: 
the bracket 16 comprises: 
a bracket body portion (figs 3 & below) configured to accommodate the rotation shaft 211 to rotatably support the rotation shaft 211 (figs 3, 5 & below, para [0027]); and 
a plurality of bracket coupling portions (figs 3 & below, portions formed by holes in 16) protruding from an outer circumferential surface of the bracket body portion (figs 3 & below) and extending toward the inner housing 12 (figs 3, 5 & below); and
the plurality of bracket coupling portions overlap the plurality of protrusions in an axial direction (figs 3 & below).

    PNG
    media_image3.png
    390
    375
    media_image3.png
    Greyscale


Re claim 11, Horng discloses a motor, comprising: 
an inner housing 12 (figs 3-5) defining an accommodation space (figs 3-5, para [0026]); 
an outer housing 11 (figs 3-5, para [0026]) defining a flow path 14 with the inner housing 12 (figs 3-5, para [0032]); 
an impeller 3 (figs 3-5, para [0025]) provided at a first side of the inner housing 12 (figs 3-5); 
a power portion 2 (figs 3-5, para [0028]-[0029]) that is disposed in the accommodation space (figs 3-5) and that includes a rotation shaft 211 coupled to the impeller 3 so as to be rotated together with the impeller 3 (figs 3-5, para [0028]); 
a bracket 16 (figs 3-5, para [0027]) coupled to the inner housing 12 at a second side of the inner housing 12 (figs 3-5) and rotatably supporting the rotation shaft 211 (figs 3-5); and 
a printed circuit board (PCB) 4 (figs 3-5, para [0031]) that is spaced apart from the bracket 16 by a predetermined distance (figs 3-5 & above for claim 1) and that is electrically connected to the power portion (figs 3-5, para [0031]), 
wherein the PCB 4 includes a plurality of protrusions (figs 3 & above for claim 1) that protrude radially outward (figs 3 & above for claim 1) and that have a predetermined angle with each other (figs 3 & above for claim 1), 
wherein the bracket 16 comprises: 
a bracket body portion (figs 3 & above for claim 9-10) configured to accommodate the rotation shaft 211 to rotatably support the rotation shaft 211 (figs 3, 5 & above for claim 9-10, para [0027]); and 
a plurality of bracket coupling portions (figs 3 & above for claim 9-10, portions formed by holes in 16) protruding from an outer circumferential surface of the bracket body portion (figs 3 & above for claim 9-10) and extending toward the inner housing 12 (figs 3, 5 & above for claim 9-10); and 
wherein the plurality of bracket coupling portions overlap the plurality of protrusions in an axial direction (figs 3 & above for claim 9-10).
Re claim 12, Horng discloses claim 11 as discussed above and further discloses each of a plurality of concave portions is provided between the plurality of protrusions that are adjacent to each other in a circumferential direction (figs 3 & above for claim 1).
Re claim 13, Horng discloses claim 12 as discussed above and further discloses the plurality of concave portions are recessed toward a center of the PCB 4 (figs 3 & above for claim 1).
Re claim 15, Horng discloses claim 12 as discussed above and further discloses a portion of the plurality of concave portions that is closest to the center of the PCB 4 is angled (figs 3 & above for claim 5, portion indicated above for claim 5 is angled w/ respect to the side of the concave portion indicated above for claim 5).
Re claim 16, Horng discloses claim 11 as discussed above and further discloses the plurality of bracket coupling portions are coupled to (i) the second side of the inner housing 12 (figs 3-5) or (ii) the power portion 2 (figs 3-5).
Re claim 19, Horng discloses claim 11 as discussed above and further discloses the bracket body portion has a cylindrical shape (figs 3 & above for claims 9-10).
Re claim 20, Horng discloses claim 11 as discussed above and further discloses the plurality of bracket coupling portions are spaced apart from each other (figs 3 & above for claims 9-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Bian (CN105846609, “Bian”).
Re claim 4,  Horng discloses claim 1 as discussed above but is silent with respect to the plurality of concave portions curve toward the center of the PCB.
Bian discloses the plurality of concave portions 42 (figs 3 & 5) curve toward the center of the PCB 4 (figs 3 & 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of concave portions of Horng to curve toward the center of the PCB, as disclose by Bian, in order to provide an alternative fastening means for an end cover, such as bolts 6 of Bian instead of fixing portions 162 of Horng.
Re claim 14, Horng discloses claim 12 as discussed above but is silent with respect to a circumferential surface of each of the plurality of protrusions that surround the plurality of concave portions is curved toward a center of the PCB.
Bian discloses a circumferential surface of each of the plurality of protrusions that surround the plurality of concave portions 42 is curve toward the center of the PCB 4 (figs 3, 5 & below).

    PNG
    media_image4.png
    260
    506
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of protrusions of Horng to include a circumferential surface that surround the plurality of concave portions that is curved toward the center of the PCB, as disclose by Bian, in order to provide an alternative fastening means for an end cover, such as bolts 6 of Bian instead of fixing portions 162 of Horng.

Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Horng et al. (US20120039729, “Horng ‘729”) and Beyerl et al. (US20180262092, “Beyerl”).
Re claim 6, Horng disclose claim 2 as discussed above but is silent with respect to each end portion of the plurality of protrusions includes a plurality of connection pins extending toward the power portion, and wherein the plurality of connection pins are electrically coupled to the power portion.
Horng ‘729 disclose the end portion of the PCB 14 includes a plurality of connection pins 123 extending toward the power portion 1 (figs 2-4, para [0022], [0026] & [0029], 123 soldered to 14 to connect electric components 142 to coils 122; 15 is a heat conducting insulator), and wherein the plurality of connection pins 123 are electrically coupled to the power portion (figs 2-4, para [0026]).
Beyerl discloses the end portion of the protrusion includes a plurality of connection pins 280 extending toward the power portion 15 (figs 2a-3, 27-28 & below, para [0043] &  [0059]).

    PNG
    media_image5.png
    596
    715
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each end portion of the plurality of protrusions of Horng to include a plurality of connection pins extending toward the power portion, and wherein the plurality of connection pins are electrically coupled to the power portion, as disclosed by Horng ‘729 for the plurality of pins electrically coupled to the power portion and Beyerl for the plurality of pins on the protrusion, in order to provide thermally conducting electrical connections between the stator coils and PCB, as taught by Horng ‘729 (para [0026] & [0029]) and position the pins at each end portion of the plurality of protrusions in order to prevent the pins from interfering with the position of the components on the PCB, as demonstrated by Beyerl (fig 28). 
Re claim 7, Horng in view of Horng ‘729 and Beyerl disclose claim 6 as discussed above. 
Horng further discloses the bracket 16 comprises: 
a bracket body portion (figs 3 & above for claim 9 &10) configured to accommodate the rotation shaft 211 to rotatably support the rotation shaft 211 (figs 3, 5 & above for claim 9 &10, para [0027]); and 
a plurality of bracket coupling portions (figs 3 & above for claim 9 &10, portions formed by holes in 16) protruding from an outer circumferential surface of the bracket body portion (figs 3 & above for claim 9 &10) and extending toward the inner housing 12 (figs 3, 5 & above for claim 9 &10); and
Horng discloses claim 7 except for the plurality of connection pins extend toward the power portion between the bracket coupling portions adjacent to each other among the plurality of bracket coupling portions.
Horng ‘729 discloses the plurality of connection pins 123 extend toward the power portion 1 between the bracket coupling portions adjacent to each other among the plurality of bracket coupling portions (figs 2-3 & below, figs show holes in 112 for 123 to extend through in order to connect the outer part of 112 to the inner part of 112; holes of 112 form bracket coupling portions).

    PNG
    media_image6.png
    337
    732
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of connection pins of Horng in view of Horng ‘729 and Beyerl to extend toward the power portion between the bracket coupling portions adjacent to each other among the plurality of bracket coupling portions, as disclosed by Horng ‘729, in order to provide passage to the connection pins through the bracket, as demonstrated by Horng ‘729 (figs 2-3). 
Re claim 8, Horng in view of Horng ‘729 and Beyerl disclose claim 7 as discussed above. 
Horng further discloses the power portion 2 comprises: 
a stator core 22 (figs 3-5) that is spaced apart from the rotation shaft 211 by a predetermined distance to surround the rotation shaft 211 (figs 3-5) and that is coupled to the inner housing 12 (figs 3-5); 
a stator coil wound around the stator core 22 (figs 3-5, para [0025] & [0032], inherent since stator has teeth & PCB 4 is electrically connected to the motor & rotor has magnets 212).
Horng discloses claim 8 except for an insulator coupled to the stator core between the stator core and the stator coil, wherein a plurality of connection pin coupling portions are provided to protrude from an outer circumferential surface of a portion of the insulator facing the PCB, and wherein the plurality of connection pins are inserted into the plurality of connection pin coupling portions to be electrically connected to the stator coil.
Beyerl further discloses an insulator 205 (figs 3-5 & 13, para [0052]) coupled to the stator core 235 between the stator core 235 and the stator coil (figs 3-5 & 13, para [0046] & [0048]), wherein a plurality of connection pin coupling portions 230 (fig 13, para [0049]) are provided to protrude from an outer circumferential surface of a portion of the insulator 205 facing the PCB 165 (figs 13 & below), and wherein the plurality of connection pins 280 are inserted into the plurality of connection pin coupling portions 230 to be electrically connected to the stator coil (figs 2a & 13, para [0049]).

    PNG
    media_image7.png
    388
    620
    media_image7.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure stator core of Horng in view of Horng ‘729 and Beyerl to include an insulator coupled to the stator core between the stator core and the stator coil, wherein a plurality of connection pin coupling portions are provided to protrude from an outer circumferential surface of a portion of the insulator facing the PCB, and wherein the plurality of connection pins are inserted into the plurality of connection pin coupling portions to be electrically connected to the stator coil, as disclosed by Beyerl, in order to provide insulation and support means for the connection pins through the bracket, as demonstrated by Beyerl (figs 2a-3). 
Re claim 17, Horng discloses claim 16 as discussed above but is silent with respect to each end portion of the plurality of protrusions includes a plurality of connection pins extending toward the power portion.
Horng ‘729 disclose the end portion of the PCB 14 includes a plurality of connection pins 123 extending toward the power portion 1 (figs 2-4, para [0022], [0026] & [0029], 123 soldered to 14 to connect electric components 142 to coils 122; 15 is a heat conducting insulator).
Beyerl discloses the end portion of the protrusion includes a plurality of connection pins 280 extending toward the power portion 15 (figs 2a-3, 27-28 & above for claim 6, para [0043] &  [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each end portion of the plurality of protrusions of Horng to include a plurality of connection pins extending toward the power portion, as disclosed by Horng ‘729 for the plurality of pins and Beyerl for the plurality of pins on the protrusion, in order to provide thermally conducting electrical connections between the stator coils and PCB, as taught by Horng ‘729 (para [0026] & [0029]) and position the pins at each end portion of the plurality of protrusions in order to prevent the pins from interfering with the position of the components on the PCB, as demonstrated by Beyerl (fig 28). 
Re claim 18, Horng in view of Horng ‘729 and Beyerl disclose claim 17 as discussed above. Horng is silent with respect to the plurality of connection pins pass through the plurality of bracket coupling portions to be electrically connected to the power portion.
Horng ‘729 disclose the plurality of connection pins 123 pass through the plurality of bracket coupling portions to be electrically connected to the power portion 1 (figs 2-3 & above for claim 7, plurality of 123 pass axially through the bracket coupling portions through holes formed between bracket coupling portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of connection pins of Horng in view of Horng ‘729 and Beyerl to pass through the plurality of bracket coupling portions to be electrically connected to the power portion, as disclosed by Horng ‘729, in order to provide means for the connection pins to pass through the bracket, as demonstrated by Horng ‘729 (figs 2-3). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiozawa (US10517448) discloses PCB 50 with protrusions and concave portions (figs 5 & 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834